[Cite as McLeod v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-7045.]



                                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us



ALBERT MCLEOD, III

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

Case No. 2009-04220

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

MAGISTRATE DECISION

        {¶1} Plaintiff brought this action alleging negligence. After a trial on the issue of
liability, the court rendered judgment in favor of plaintiff and the case proceeded to trial
on the issue of damages.
        {¶2} At all times relevant, plaintiff was an inmate in the custody and control of
defendant at the Toledo Correctional Institution (ToCI) pursuant to R.C. 5120.16. On
April 15, 2008, a sliding door unexpectedly closed and struck plaintiff as he entered his
housing unit. After the liability trial, the court found that Corrections Officer (CO) John
Searle was negligent in his operation of the door, and that such negligence was the
proximate cause of plaintiff’s harm.
        {¶3} Plaintiff testified that when the door closed, it initially hit him in the neck and
then caught his ankle, and that when the door opened, he fell backward onto the floor
and suffered an injury to his lower back. Plaintiff testified that he was transported to the
Case No. 2009-04220                         -2-                 MAGISTRATE DECISION

ToCI medical department and given pain medication. According to plaintiff, he has
been prescribed the pain medication Neurontin ever since the incident. Plaintiff stated
that prior to being struck by the door he did not have any lower back pain and did not
take any prescription pain medication. Plaintiff further stated that since the incident he
has been restricted to “light duty” jobs such as wiping off tables in the kitchen and that
he is restricted from lifting anything heavier than twenty pounds.
       {¶4} Searle testified that the door in question has been closed on him four or five
times since he has been employed at ToCI, but that he has never suffered an injury as
a result. Searle stated that he believes that the door operates on 30 or 40 pounds of air
pressure and is of the opinion that it does not close with enough force to cause injury.
       {¶5} Barbara Woods, M.D., a physician employed by defendant at the London
Correctional Institution (LoCI), testified that she treated plaintiff for the brief period of
time he was incarcerated at LoCI after the incident. Woods testified that as part of her
treatment of plaintiff, she requested that he undergo an MRI. According to Woods, the
MRI revealed that plaintiff suffered from arthritis in his lower back that had developed
over time, most likely from an injury in his “distant past.” She opined that the underlying
injury to the lower back was not consistent with the injury described by plaintiff, but
admitted that the harm suffered by plaintiff could have aggravated the underlying injury
and caused the pain from which he now suffers.
       {¶6} Based upon the foregoing, the court finds that plaintiff suffers from mild,
chronic, lower back pain as a result of his fall to the floor after being struck by the door
on April 15, 2008. The court further finds that the pain is adequately managed by
prescription pain medication and that it is not so severe or debilitating as to greatly
Case No. 2009-04220                         -3-                MAGISTRATE DECISION

hinder his daily life. Accordingly, judgment is recommended in favor of plaintiff in the
amount of $10,000.
          {¶7} A party may file written objections to the magistrate’s decision within 14
days of the filing of the decision, whether or not the court has adopted the decision
during that 14-day period as permitted by Civ.R. 53(D)(4)(e)(i). If any party timely files
objections, any other party may also file objections not later than ten days after the first
objections are filed. A party shall not assign as error on appeal the court’s adoption of
any factual finding or legal conclusion, whether or not specifically designated as a
finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party timely
and specifically objects to that factual finding or legal conclusion within 14 days of the
filing of the decision, as required by Civ.R. 53(D)(3)(b).

                                           _____________________________________
                                           MATTHEW C. RAMBO
                                           Magistrate

cc:


Christopher P. Conomy                         Richard F. Swope
Assistant Attorney General                    6480 East Main Street, Suite 102
150 East Gay Street, 18th Floor               Reynoldsburg, Ohio 43068
Columbus, Ohio 43215-3130

MCR/dms
Filed December 30, 2011
To S.C. reporter March 20, 2012